Citation Nr: 0022319	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  98-14 348A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a bipolar disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel



REMAND

The veteran had active duty from September to November 1974 
and active duty for training from September 1976 to January 
1977.  This matter comes to the Board of Veterans' Appeals 
(Board) from a January 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), in which the 
RO denied entitlement to service connection for a bipolar 
disorder.  The veteran perfected an appeal of that decision.

The service medical records indicate that the veteran was 
exhibiting emotional problems while in service, which 
resulted in his separation in November 1974 as unsuitable for 
service.  The medical evidence of record, which is limited to 
January 1997, shows that he reported having been hospitalized 
for psychiatric treatment 35 times since 1974.  The RO asked 
him to identify all sources of treatment since his separation 
from service, but the treatment sources he identified were 
unable to locate any records of the claimed treatment.  It is 
not clear, however, which name he used when the treatment was 
provided.

The evidence indicates that at least some of the psychiatric 
treatment was provided by the VA medical centers (MC) in West 
Los Angeles and Long Beach, California, and Seattle, 
Washington.  The veteran reported having been hospitalized at 
the VAMC in West Los Angeles and having been housed at the 
domiciliary.  The records of that treatment have not been 
requested.  He also reported having been hospitalized at the 
VAMC in Long Beach in August 1996, but on request the VAMC 
only provided a treatment record for November 1997.  He 
claims to have received ongoing treatment from the VAMC in 
Seattle, but treatment records subsequent to July 1998 have 
not been requested.

The VA treatment records, which may go back to 1974, are 
highly relevant in evaluating whether the current psychiatric 
disorder had its onset during service.  The VA treatment 
records are deemed to be evidence of record, and a 
determination on the merits of the veteran's appeal cannot be 
made without consideration of that evidence.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

In order to ensure that all evidence that is deemed to be of 
record is considered prior to determining whether the veteran 
has submitted a well grounded claim for service connection 
for a psychiatric disorder, the case is REMANDED to the RO 
for the following development:

1.  The RO should again request the names 
and addresses of all medical care 
providers, inpatient and outpatient, VA 
and private, who treated the veteran for 
a psychiatric disorder since 1974.  After 
securing any necessary release, the RO 
should obtain copies of such records that 
are not in file.  Specifically, the RO 
should obtain the inpatient and 
outpatient treatment records from the 
VAMCs and the domiciliary in West Los 
Angeles and Long Beach, California, from 
1974 through the present and from the 
VAMC in Seattle, Washington, since July 
1998.

2.  If the above-requested development 
results in a well grounded claim for 
service connection, the veteran should be 
provided a VA psychiatric examination for 
the purpose of obtaining an opinion on 
whether the currently diagnosed 
psychiatric disorder is related to the 
symptoms documented in the service 
medical records.  The claims file and a 
copy of this remand should be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination, and its receipt and review 
should be acknowledged in the examination 
report.  The examination should include 
any diagnostic tests or studies, 
including psychological testing, that are 
deemed necessary for an accurate 
assessment, and the examiner should 
review the results of any testing prior 
to completion of the report.

The examiner should conduct a thorough 
psychiatric evaluation and provide a 
diagnosis for any pathology found.  The 
examiner should also provide an opinion, 
based on review of the available medical 
records and sound medical principles, on 
whether any currently diagnosed 
psychiatric disorder is related to 
service.  The examiner should provide the 
rationale for his/her opinion.

3.  The RO should then review the claims 
file to ensure that all required 
development has been completed.  If a VA 
psychiatric examination is provided, the 
RO should ensure that the examination and 
opinions are in complete compliance with 
the directives of this remand and, if 
they are not, the RO should take 
corrective action.  See Stegall v. West, 
11 Vet. App. 268 (1998).

4.  After undertaking any additional 
development deemed appropriate in support 
of a well-grounded claim, in addition to 
that requested above, the RO should re-
adjudicate the issue of entitlement to 
service connection for a psychiatric 
disorder.  If any benefit requested on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	N. W. Fabian
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


- 5 -


